Exhibit 10.3

PROMISSORY NOTE SECURED BY DEED OF TRUST

      $4,750,000.00 San Francisco, California June 19, 2001

FOR VALUE RECEIVED, the undersigned REGAN HOLDING CORP, a California corporation
(“Borrower”), promise(s) to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Lender”), at the Disbursement and Operations Center in El Segundo,
California, or at such other place as may be designated in writing by Lender,
the principal sum of Four Million Seven Hundred Fifty Thousand and 00/100ths
Dollars ($4,750,000.00) or so much thereof as may from time to time be owing
hereunder by reason of advances by Lender to or for the benefit or account of
Borrower, with interest thereon, per annum, at one or more of the Effective
Rates calculated in accordance with the terms and provisions of the Fixed Rate
Agreement attached hereto as Exhibit A and a Fixed Rate Notice described on
Exhibit B attached hereto (based on a 360-day year and charged on the basis of
actual days elapsed). All sums owing hereunder are payable in lawful money of
the United States of America, in immediately available funds.

Interest accrued on this note (“Note”) shall be due and payable on the first day
of each month commencing with the first month after the date of this Note and
continuing until the Maturity Date. Any prinicipal reduction amounts may not be
reborrowed.

The outstanding principal balance of this Note, together with all accrued and
unpaid interest, shall be due and payable in full on December 19, 2001
(“Maturity Date”).

This Note is secured by, among other things, that certain Deed of Trust with
Absolute Assignment of Leases and Rents, Security Agreement and Fixture Filing
(“Deed of Trust”) dated as of June 19, 2001, executed by Borrower, as trustor,
to a trustee for the benefit of Lender.

If any payment required hereunder is not received by Lender (whether by direct
debit or otherwise) on or before the fifteenth (15th) calendar day of the month
in which it becomes due, Borrower shall pay, at Lender’s option, a late or
collection charge equal to four percent (4%) of the amount of such unpaid
payment.

If: (a) Borrower shall fail to pay when due any sums payable hereunder; or (b) a
Default (as defined in the Deed of Trust) occurs under the Deed of Trust or
under any obligation secured thereby; or (c) the property which is subject to
the Deed of Trust, or any portion thereof or interest therein, is sold,
transferred, mortgaged, assigned, encumbered or leased, whether voluntarily or
involuntarily or by operation of law or otherwise, other than as expressly
permitted by Lender in writing; THEN Lender may, at its sole option, declare all
sums owing under this Note immediately due and payable; provided, however, that
if any document related to this Note provides for automatic acceleration of
payment of sums owing hereunder, all sums owing hereunder shall be automatically
due and payable in accordance with the terms of that document.

If any attorney is engaged by Lender to enforce or defend any provision of this
Note or the Deed of Trust, or as a consequence of any Default, with or without
the filing of any legal action or proceeding, then Borrower shall pay to Lender
immediately upon demand all attorneys’ fees and all costs incurred by Lender in
connection therewith, together with interest thereon from the date of such
demand until paid at the rate of interest applicable to the principal balance
owing hereunder as if such unpaid attorneys’ fees and costs had been added to
the principal.

No previous waiver and no failure or delay by Lender in acting with respect to
the terms of this Note or the Deed of Trust shall constitute a waiver of any
breach, default, or failure of condition under this Note, the Deed of Trust or
the obligations secured thereby. A waiver of any term of this Note, the Deed of
Trust or of any of the obligations secured thereby must be made in writing and
shall be limited to the express written terms of such waiver. In the event of
any inconsistencies between the terms of this Note and the terms of any other
document related to the loan evidenced by this Note, the terms of this Note
shall prevail.

 



--------------------------------------------------------------------------------



If this Note is executed by more than one person or entity as Borrower, the
obligations of each such person or entity shall be joint and several. No person
or entity shall be a mere accommodation maker, but each shall be primarily and
directly liable hereunder. Except as otherwise provided in any agreement
executed in connection with this Note, Borrower waives: presentment; demand;
notice of dishonor; notice of default or delinquency; notice of acceleration;
notice of protest and nonpayment; notice of costs, expenses or losses and
interest thereon; notice of late charges; and diligence in taking any action to
collect any sums owing under this Note or in proceeding against any of the
rights or interests in or to properties securing payment of this Note.

Time is of the essence with respect to every provision hereof. This Note shall
be construed and enforced in accordance with the laws of the State of
California, except to the extent that federal laws preempt the laws of the State
of California, and all persons and entities in any manner obligated under this
Note consent to the jurisdiction of any federal or state court within the State
of California having proper venue and also consent to service of process by any
means authorized by California or federal law.

All notices or other communications required or permitted to be given pursuant
to this Note shall be given to the Borrower or Lender at the address and in the
manner provided for in the Loan Agreement.

The Loan Documents contain or expressly incorporate by reference the entire
agreement of the parties with respect to the matters contemplated therein and
supersede all prior negotiations or agreements, written or oral. The Loan
Documents shall not be modified except by written instrument executed by all
parties. Any reference to the Loan Documents includes any amendments, renewals
or extensions now or hereafter approved by Lender in writing.

Exhibits A is attached hereto and incorporated herein by reference.



“BORROWER”  



REGAN HOLDING CORP, a California corporation  



By: /s/ H. Lynn Stafford  



Title: Chief Information Officer  



--------------------------------------------------------------------------------



FIXED RATE AGREEMENT

Exhibit A to Promissory Note Secured by Deed of Trust (“Note”), dated
June 19, 2001, made by REGAN HOLDING CORP, a California corporation,
as Borrower, to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender.

R E C I T A L S

Borrower has requested and Lender has agreed to provide a fixed rate as a basis
for calculating the effective rate of interest on amounts owing under this Note.
Borrower acknowledges the following: (i) it understands the process of
determining the fixed rates as provided herein; (ii) amounts owing under this
Note may bear interest at different rates and for different time periods; and
(iii) absent the terms and conditions hereof, it would be extremely difficult to
calculate Lender’s additional costs, expenses, and damages in the event of a
Default or prepayment by Borrower hereunder. Given the above, Borrower agrees
that the provisions herein (including, without limitation, the Fixed Rate Price
Adjustment defined below) provide for a reasonable and fair method for Lender to
recover its additional costs, expenses and damages in the event of a Default or
prepayment by Borrower.

1RATES AND TERMS DEFINED.Various rates and terms not otherwise defined herein
are defined and described as follows:

“Alternate Rate” is a rate of interest per annum five percent (5%) in excess of
the applicable Effective Rate in effect from time to time.

“Applicable LIBO Rate” is the rate of interest, rounded upward to the nearest
whole multiple of one-hundredth of one percent (.01%), equal to the sum of:
(a) Three and One-Half Percent (3.5000%) plus (b) the LIBO Rate, which rate is
divided by one (1.00) minus the Reserve Percentage:

          Applicable LIBO Rate = 3.5000% + LIBO Rate (1 - Reserve Percentage)




  “Business Day(s)” means a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of Lender are open to the public for carrying on
substantially all of Lender’s business functions.     “Fixed Rate” is the
Applicable LIBO Rate as accepted by Borrower as an Effective Rate for a
particular Fixed Rate Period and Fixed Rate Portion.     “Fixed Rate
Commencement Date” means the date upon which the Fixed Rate Period commences.  
  “Fixed Rate Period” is the period beginning on and including the date on which
Lender shall make the initial disbursement of Loan proceeds under the Loan
Agreement in the amount sufficient to constitute a Fixed Rate Portion, and
ending on the date which numerically corresponds to such date thirty (30) days
thereafter, and each consecutive

 



--------------------------------------------------------------------------------





  thirty (30) day period thereafter throughout the term of the Loan; provided
that no Fixed Rate Period shall extend beyond the Maturity Date.     “Fixed Rate
Portion” is the portion of the principal balance of this Note which is subject
to a Fixed Rate, each of which is an amount: (a) equal to the unpaid principal
balance of this Note; or (b) the current month’s principal disbursement which
may constitute a separate Fixed Rate Portion until the maturity of the next
maturing Fixed Rate Period applicable to the remaining outstanding principal
hereunder.     “LIBO Rate” is the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (.01%), quoted by Lender
as the London Inter-Bank Offered Rate for deposits in U.S. Dollars at
approximately 9:00 a.m. California time, for a Fixed Rate Commencement Date or a
Price Adjustment Date, as appropriate, for purposes of calculating effective
rates of interest for loans or obligations making reference thereto for an
amount approximately equal to a Fixed Rate Portion and for a period of time
approximately equal to a Fixed Rate Period or the time remaining in a Fixed Rate
Period after a Price Adjustment Date, as appropriate, but in no event shall the
LIBO Rate be less than four percent (4.00%).     “Loan Agreement” is that
certain Loan Agreement dated as of June 19, 2001 between Borrower and Lender.  
  “Loan Documents” are the documents defined as such in the Loan Agreement.    
“Prime Rate” is a base rate of interest which Lender establishes from time to
time and which serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto. Any change in an Effective
Rate due to a change in the Prime Rate shall become effective on the day each
such change is announced within Lender.     “Regulatory Costs” are,
collectively, future, supplemental, emergency or other changes in Reserve
Percentages, assessment rates imposed by the FDIC, or similar requirements or
costs imposed by any domestic or foreign governmental authority and related in
any manner to a Fixed Rate.     “Reserve Percentage” is at any time the
percentage announced within Lender as the reserve percentage under Regulation D
for loans and obligations making reference to an Applicable LIBO Rate for a
Fixed Rate Period or time remaining in a Fixed Rate Period on a Price Adjustment
Date, as appropriate. The Reserve Percentage shall be based on Regulation D or
other regulations from time to time in effect concerning reserves for
Eurocurrency Liabilities as defined in Regulation D from related institutions as
though Lender were in a net borrowing position, as promulgated by the Board of
Governors of the Federal Reserve System, or its successor.     “Taxes,” are,
collectively, all withholdings, interest equalization taxes, stamp taxes or
other taxes (except income and franchise taxes) imposed by any domestic or
foreign governmental authority and related in any manner to a Fixed Rate.

 



--------------------------------------------------------------------------------





  “Variable Rate” is a floating rate of interest of Two Percent (2.00%) per
annum in excess of the Prime Rate.     2EFFECTIVE RATE.The “Effective Rate” upon
which interest shall be calculated for this Note shall be one or more of the
following:     2.1 The Effective Rate shall be (a) the Fixed Rate set in
accordance with the provisions hereof, provided, however, if any of the
transactions necessary for the calculation of interest at any Fixed Rate should
be or become prohibited or unavailable to Lender, or, if in Lender’s good faith
judgment, it is not possible or practical for Lender to set a Fixed Rate for the
Fixed Rate Portion and Fixed Rate Period, the Effective Rate for such Fixed Rate
Portion shall remain at or revert to the Variable Rate, or (b) the Variable
Rate, if, on or before 9:00 a.m. California time on the Fixed Rate Commencement
Date, Borrower requests Lender to convert the Fixed Rate Portion to the Variable
Rate in anticipation of a full or partial repayment of the Loan.     2.2 During
such time as a Default, breach or failure of condition exists under the Loan
Agreement or any of the Loan Documents; or from and after the date on which all
sums owing under this Note become due and payable by acceleration or otherwise;
or from and after the date on which the property encumbered by the Deed of Trust
or any portion thereof or interest therein, is sold, transferred, mortgaged,
assigned, or encumbered, whether voluntarily or involuntarily, or by operation
of law or otherwise, without Lender’s prior written consent (whether or not the
sums owing under this Note become due and payable by acceleration); or from and
after the Maturity Date, then at the option of Lender, the interest rate
applicable to the then outstanding principal balance of this Note shall be the
Alternate Rate.     3 ESTABLISHMENT OF FIXED RATES.Lender shall automatically
establish each Fixed Rate at the commencement of each Fixed Rate Period.     4
TAXES, REGULATORY COSTS AND RESERVE PERCENTAGES. Upon Lender’s demand, Borrower
shall pay to Lender, in addition to all other amounts which may be, or become,
due and payable under this Note and Loan Documents, any and all Taxes and
Regulatory Costs, to the extent they are not internalized by calculation of a
Fixed Rate. Further, at Lender’s option, the Fixed Rate shall be automatically
adjusted by adjusting the Reserve Percentage, as determined by Lender in its
prudent banking judgment, from the date of imposition (or subsequent date
selected by Lender) of any such Regulatory Costs. Lender shall give Borrower
notice of any Taxes and Regulatory Costs as soon as practicable after their
occurrence, but Borrower shall be liable for any Taxes and Regulatory Costs
regardless of whether or when notice is so given.     5FIXED RATE PRICE
ADJUSTMENT. Borrower acknowledges that prepayment or acceleration of a Fixed
Rate Portion during a Fixed Rate Period shall result in Lender’s incurring
additional costs, expenses and/or liabilities and that it is extremely difficult
and impractical to ascertain the extent of such costs, expenses and/or
liabilities. Therefore, on the date a Fixed Rate Portion is prepaid or the date
all sums payable hereunder become due and payable, by acceleration or otherwise
(“Price Adjustment Date”), Borrower will pay Lender (in addition to all other
sums then owing to Lender) an amount (“Fixed Rate

 



--------------------------------------------------------------------------------





  Price Adjustment”) equal to the then present value of (a) the amount of
interest that would have accrued on the Fixed Rate Portion for the remainder of
the Fixed Rate Period at the Fixed Rate set on the Fixed Rate Commencement Date,
less (b) the amount of interest that would accrue on the same Fixed Rate Portion
for the same period if the Fixed Rate were set on the Price Adjustment Date at
the Applicable LIBO Rate in effect on the Price Adjustment Date. The present
value shall be calculated by using as a discount rate the LIBO Rate quoted on
the Price Adjustment Date.



  By initialing this provision where indicated below, Borrower confirms that
Lender’s agreement to make the loan evidenced by this Note at the interest rates
and on the other terms set forth herein and in the other Loan Documents
constitutes adequate and valuable consideration, given individual weight by
Borrower, for this agreement.

BORROWER’S INITIALS: /s/ HLS



  6PURCHASE, SALE AND MATCHING OF FUNDS.Borrower understands, agrees and
acknowledges the following: (a) Lender has no obligation to purchase, sell
and/or match funds in connection with the use of a LIBO Rate as a basis for
calculating a Fixed Rate or Fixed Rate Price Adjustment; (b) a LIBO Rate is used
merely as a reference in determining a Fixed Rate and Fixed Rate Price
Adjustment; and (c) Borrower has accepted a LIBO Rate as a reasonable and fair
basis for calculating a Fixed Rate and a Fixed Rate Price Adjustment. Borrower
further agrees to pay the Fixed Rate Price Adjustment, Taxes and Regulatory
Costs, if any, whether or not Lender elects to purchase, sell and/or match
funds.     7MISCELLANEOUS.As used in this Exhibit, the plural shall mean the
singular and the singular shall mean the plural as the context requires.
Addresses for the Fixed Rate Notice shall be the same as those for notices under
the Loan Agreement executed in connection with this Note.

This Agreement is executed concurrently with and as part of this Note referred
to and described first above.

                  “BORROWER”

REGAN HOLDING CORP, a California corporation

By: /s/ H. Lynn Stafford

Title: Chief Information Officer

 